DETAILED ACTION
The application and arguments have been reviewed and claims 1 – 5 are currently rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford (US Patent No. 4,871,196) in view of Williams (U.S. Patent No. 7,350,828).
Claim 1, Kingsford discloses a pipe-fitting device comprising: 
a fitting body (30 in Fig. 1) in which a first end portion is rotatably connected to an outer circumferential surface of a first pipe (20 in Fig. 1), a second end portion surrounds an outer surface of a second pipe (12 and 11 in Fig. 1), an inclined surface (34) is tapered and formed 
a fixing nut (40 in Fig. 1) in which a first end portion of the fixing nut is rotatably connected to an outer circumferential surface of the second end portion of the fitting body (considered as 30 in Fig. 1), and a second end portion of the fixing nut surrounds the outer surface of the second pipe (see Fig. 1);
and a sealing element (considered as the combination of 65 and 68) which is provided inside the fixing nut (40) and presses the second pipe (11 and 12) when the fixing nut is rotated and tightened, but does not teach that when the fixing nut is tightened, that an end portion of a bending portion of the sealing element is moved thereinto the gap causing the bending portion to be bent downward at the bending groove.
		However, Williams discloses a similar pipe-fitting device that comprises:
a fitting body (considered as 59 in Figs. 5B and 5C) in which a second end portion (considered as 56 in Figs. 5B and 5C) surrounds an outer surface of a second pipe (considered as 13 in Figs. 5B and 5C; see the inner surface 56 of second end portion of fitting body where it surrounds an outer surface of second pipe), and a gap (considered as 88 in Figs. 5B and 5C) is formed between the fitting body (59) and the second pipe (13);
a fixing nut (considered as 52 in Figs. 5B and 5C) in which a first end portion of the fixing nut is rotatably connected to an outer circumferential surface of the second end portion (considered as 56 in Figs. 5B and 5C) of the fitting body (considered as 59 in Figs. 5B and 5C), and a second end portion of the fixing nut surrounds the outer surface of the second pipe (considered as 13 in Figs. 5B and 5C);

wherein the collet includes a seating portion (see annotated Fig. 5B below) provided inside the fixing nut, a bending portion (see annotated Fig. 5B below) which is connected to the seating portion and in which a bending groove (considered as a “notch” and shown as 98 in Figs. 5B and 5C) is formed inside the bending portion, an end portion of the bending portion positioned at the gap (considered as 88 in Figs. 5B and 5C) such that when the fixing nut is tightened, the end portion of the bending portion is moved thereinto the gap causing the bending portion to be bent downward at the bending groove (see Fig. 5C), a pressing portion (considered as 82 in Figs. 5B and 5C) which is formed inside the end portion of the bending portion and presses and seals the second pipe (see Col. 6, Lines 26 – 36), and a protecting portion (considered as a “forward end” and shown as 92 in Figs. 5B and 5C) which protrudes from the end portion of the bending portion (see Fig. 5B) and protects the pressing portion (see Col. 6, Lines 10 – 13 and Lines 19 - 20; it appears in Fig. 5B the “forward end” is protruded from the end portion and then in Fig. 5C it is compressed thus protecting the pressing portion).
It would have been obvious to one of ordinary skill in the art before the effective filling date substitute the fixing nut and sealing element of Kingsford for the fixing nut and sealing element (interpreted as a collet) of Williams since the substituted components and their functions are known in the art and one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

    PNG
    media_image1.png
    499
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    653
    media_image2.png
    Greyscale

 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford in view of Williams '828 as applied to claim 1 above in view of Williams et al. (U.S PGPub No. 2006/0138774 - herein "Williams '774")
Claim 2, Kingsford in view of Williams ‘828 disclose the pipe-fitting device of claim 1, wherein the pip-fitting device comprises a single inclined “plane surface” (considered as 57 of Kingsford) on the “flare packing” (considered as 55 of Kingsford) to “wedgingly cooperate” with the “flare inclined portion” (considered as 24 of Kingsford) formed on the end of the “first pipe” (considered as 20 of Kingsford) and how the inclines may be “identical” or “slightly different” between the “first pipe” and the “flare packing,” but Kingsford in view of Williams ‘828 as applied to claim 1 above does not explicitly disclose the “flare packing” with a double plane surface where both surfaces are inclined (see Col. 5, lines 20 – 28 of Kingsford). 
However, Williams ‘774 discloses a "flare packing"  (considered as 312 in Fig. 27) provided between the "first pipe" (considered as 306 in Fig. 27) and the "fitting body" (considered as 300 in Fig. 27) and includes a “double plane surface” (considered as a combination of 320 and 322 in annotated Fig. 27) having different inclination angles to be correspondingly pressed against a flare inclined portion of the “first pipe” according to an angle of the flare inclined portion (see annotated Fig of Fig. 27; and Col. 10, Paragraph 0105, lines 18-22, 24-26, and 31-33).  
It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the pipe-fitting device of Kingsford in view of Williams ‘828 by replacing the single inclined portion of the “flare packing” with a configuration comprising a double plane surface since Williams ‘774 teaches that the inclines of a double plane surface configuration of the “flare packing” provides the added functionality of facilitating deformation of the “flare .



    PNG
    media_image3.png
    555
    837
    media_image3.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford in view of Williams ‘828 as applied to claim 1 above in view of Arstein et al. (U.S PGPub No. 2008/0012301).
Claim 3, Kingsford in view of Williams ‘828 disclose the pipe-fitting device of claim 1, wherein the pipe-fitting device comprises a “fixing nut” (considered as 50 in Figs. 5B and 5C of Williams ‘828) and “collet” (considered as 80 in Figs. 5B and 5C of Williams ‘828) but Kingsford in view of Williams ‘828 does not explicitly disclose the “fixing nut packing” in addition to the “collet.” 

It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify Kingsford in view of Williams ‘828 with the provision of a “fixing nut packing” in addition to the “collet” as Arstein has taught the provision of a "fixing nut packing" in addition to the “collet” as shown in Fig. 10 provides improved sealing of the fitting body and fixing nut with the pipe on which it is mounted (see paragraph 0005, Lines 1 - 4) and that it is known that the sealing function is often enhanced by adding an elastomeric seal element to the fitting (See Col. 1, Paragraph 0004, Lines 15-17). In addition to this, another way the sealing function is enhanced is when a metallic sealing element is added (see paragraph 0005, Lines 5 - 6). 
With regards to the positioning of the “fixing nut packing” with respect to the seating portion of the “collet,” it would have been obvious to a person of ordinary skill in the art to try using either side of the “collet” as the location of the “fixing nut packing” for purposes of sealing or retention of elements within the coupling.

    PNG
    media_image4.png
    711
    915
    media_image4.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford in view of Williams ‘828 as applied to claim 1 above in view of Takagi et al. (U.S Patent No. 3,708,186).
Claim 4, Kingsford in view of Williams ‘828 disclose the pipe-fitting device of claim 1, wherein the protection portion of the “collet” moves into the gap but Kingsford in view of Williams ‘828 does not explicitly disclose a “fitting body packing” positioned inside the “fitting body” when the collet moves into the gap. 
However, Takagi discloses a similar pipe-fitting device (see annotated Fig. 1 below) which comprises a fixing nut (considered as 12 in Fig. 1), second pipe (considered as 1 in Fig. 1), collet (considered as 4 in Fig. 1), fitting body (considered as 9 in Fig. 1), and fitting body packing (considered as “annular packing” and shown as 8 in Fig. 1) made of rubber material and 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Kingsford in view of Williams ‘828 to provide a “fitting body packing” in addition to the “collet” as Takagi has taught that providing a “fitting body packing” in addition to a “collet” provides a fluid-tight seal between the “fitting body,” “collet,” and “second pipe“(see Col. 3, Lines 32 – 40).


    PNG
    media_image5.png
    832
    713
    media_image5.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford in view of Williams ‘828 in view of Yoon (U.S PGPub No. 2012/0313367).
Claim 5, Kingsford in view of Williams ‘828 disclose the pipe-fitting device of claim 1. While Kingsford in view of Williams ‘828 does not disclose taping adhesive tape to secure “outer circumferential surfaces;” Yoon discloses using “tape” (530 in Fig. 10) to attach onto the outer surface of a circular ring to hold two “semi-circular” parts together. 
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679